Citation Nr: 0535052	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  00-24 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a gunshot wound to the left foot.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 decision by the RO in Montgomery, 
Alabama, which granted service connection and a 
noncompensable rating for residuals of a gunshot wound to the 
left foot; the veteran appealed for a higher rating.  

In November 2001, the Board remanded the case to the VA for 
further evidentiary development.  The case was subsequently 
returned to the Board.

The Board entered a decision in September 2003, granting an 
initial rating of 10 percent for the residuals of the gunshot 
wound.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2005, the 
Court vacated the Board's September 2003 decision, and the 
matter was remanded for consideration initially submitted to 
the Court.  

In August 2005 the Board received additional evidence from 
the veteran.  This evidence has not been reviewed by an 
agency of original jurisdiction (AOJ).  In September 2005, 
the Board asked the veteran whether he wished to waive such 
review.  The veteran responded later in September 2005, that 
he wanted his case remanded to an AOJ for review of the new 
evidence.  See 38 C.F.R. §§ 19.9(a)(1), 19.31, 20.1304 
(2004); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  

In October 2005, the veteran's attorney wrote that he was 
waiving consideration of the evidence by the AOJ.  In any 
even, because this case is being remanded for other reasons, 
the AOJ will have an opportunity to initially review the 
newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Before the Court, the veteran reportedly asserted that a VA 
physician had told him that the gunshot wound residuals were 
partially responsible for increasing on-the-job difficulties.  
VA has a duty to tell the veteran to provide statements from 
physicians who have reportedly provided relevant opinions.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The contentions before the Court can also be read as raising 
the question of entitlement to an extraschedular rating.  
38 C.F.R. § 3.321 (2005).  In such a case the veteran must be 
afforded an opportunity to submit employment records showing 
the impact of his disability on employment.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  

The veteran's contentions can also be read as an assertion 
that his disability has worsened.  The veteran is entitled to 
a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, this case is remanded for the following actions:

1.  Ask the veteran to submit 
employment or other records showing the 
impact of the gunshot wound of the left 
foot on his ability to work.

2.  Ask the veteran to obtain a 
statement from the physician who told 
him that his foot disability was 
causing increasing on-the-job 
difficulty.

3.  Afford the veteran an orthopedic or 
podiatry examination to evaluate the 
current severity of the residuals of 
the gunshot wound of his left foot.  
The examiner should review the claims 
folder, and note such review.

4.  The AOJ should re-adjudicate the 
claim; consider whether referral for an 
extraschedular evaluation is warranted; 
and if the claim is not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

